Title: To George Washington from James Randolph Reid, 30 May 1782
From: Reid, James Randolph
To: Washington, George


                        
                            Sir,
                            Lancaster, 30th May, 1782.
                        
                        I am sorry that necessity so often obliges me to call your Excellencys attention from matters of more
                            concernment to my individual situation.
                        The industry of Brigadier General Hazen and his good wishes towards me has enabled him to collect sufficient
                            materiels for bringing me to a second tryal, and he has put me in arrest for "disobedience of orders, unmilitary conduct,
                            and for ungentleman and unofficer-like conduct or behaviour" and says my tryal cannot come on while the Regiment lies at
                            this place.
                        It seems I am to be tried at the request of the Officers of his party in the Regiment upon the defence I made
                            on my last tryal—and those Officers cannot consent I should be tried by the Officers of the Pennsylvania line at this
                            place York and Carlile where a General Court Martial now sits. But as the privilege of objecting to Members has hitherto
                            been confined to defendants I must beg that your Excellency will order a tryal as soon as convenient. General Hazen told
                            me if I would resign my commission or quit the Regiment the Officers would withdraw their complaints or he would give me
                            leave of absence till the Regiment should join the grand Army I could not consent to either being
                            equally unacquainted with real and Ideal  and therefore chose my present
                            confinement relying upon your Excellencys Justice that it would be as short as possible. I have the honor to be with the
                            greatest regard Your Excellencys most Obedt servant
                        
                            James R. Reid
                        
                    